COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              MILTON BROWN
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0250-14-1                                            PER CURIAM
                                                                                     JUNE 3, 2014
              BFI WASTE SERVICES, LLC, AND
               AMERICAN ZURICH INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Philip J. Geib, on brief), for appellant.

                               (Stephanie S. Ryan; Ryan Law PLLC, on brief), for appellees.


                     Milton Brown appeals a decision of the Workers’ Compensation Commission denying

              his request for sanctions to include fees, penalties, and costs against BFI Waste Services, LLC,

              and American Zurich Insurance Company (appellees). We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Brown v. BFI Waste Servs., VWC

              File No. VA02000004152 (Jan. 13, 2014). We dispense with oral argument and summarily

              affirm because the facts and legal contentions are adequately presented in the materials before

              the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.